Citation Nr: 1535632	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS) with anxiety, mild memory impairment, and sleep problems (psychiatric disability), rated as 30 percent disabling prior to January 31, 2012, 100 percent disabling from January 31, 2012 to March 31, 2012, and 30 percent disabling thereafter. 

2.  Entitlement to service connection from chronic fatigue syndrome (CFS), to include as secondary to service-connected irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from September 1990 to June 1991, to include service in the Persian Gulf.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Winston-Salem, North Carolina. 

The Board notes that the Veteran had also filed a notice of disagreement regarding entitlement to service-connection for sleep problems, anxiety, memory loss, and black out spells.  As noted on the title page, the Veteran's award of service-connection for PTSD was changed to include depressive disorder NOS, anxiety, mild memory impairment, and sleep problems.  Additionally, an October 2010 rating decision granted service connection for black out spells.  Accordingly, these issues have been granted in full and are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding pertinent VA treatment records.  The Veteran's March 15, 2012 discharge summary from the VA Specialized Inpatient PTSD Unit Program noted that he had outpatient follow-up appointments scheduled for March 20, 2012 and March 22, 2012.  To date these treatment records have not been associated with the record.  Additionally, an October 2010 Statement of the Case and an October 2010 rating decision noted that treatment records through August 24, 2010 had been considered.  However, these treatment records have not been associated with the file.  Specifically, no VA treatment records from December 3, 2009 to January 30, 2012 are of record.  Accordingly, on remand any outstanding VA treatment should be obtained and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).

Additionally, the record indicates that the Veteran's psychiatric symptoms may have worsened since his last VA examination in December 2009.  As noted above, the Veteran was admitted for inpatient PTSD treatment in January 2012.  Thus, on remand the Veteran should be afforded a contemporaneous VA examination to determine the current nature and severity of his service-connected psychiatric disability.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and comprehensive medical examination).  

Lastly, the record contains conflicting evidence as to whether the Veteran meets the diagnostic criteria for CFS.  Specifically, VA treatment records and a January 2008 QTC examination report indicate that the Veteran has CFS.  In contrast, VA examination reports in July 2008 and December 2009 indicate that the Veteran does not meet the diagnostic criteria for CFS.  Accordingly, on remand the Veteran should be provided another VA examination to assess the nature of the Veteran's asserted CFS symptoms and obtain a clarifying medical opinion reconciling the conflicting diagnoses of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include treatment records from December 3, 2009 to January 31, 2012 and from March 2012 to present.  All attempts to obtain these records must be documented in the claims file.  The efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  If the treatment records cannot be obtained a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (2014). 

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any disability on appeal, to include any updated psychiatric treatment records from Dr. H. from November 2010 to present.

3.  Thereafter, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  The examiner should include a Global Assessment of Functioning (GAF) score.

A complete rationale must be provided for any opinion offered.

4.  Thereafter, provide the Veteran with a VA examination by an appropriate physician to assess whether the Veteran has CFS.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a.  Does the Veteran currently or at any time during the pendency of the appeal meet the diagnostic criteria for chronic fatigue syndrome.

In so opining, the examiner must reconcile his or her diagnosis with the diagnoses of record, to include those in the VA treatment records, the January 2008 QTC examination report, and the July 2008 and December 2009 VA examination reports.  If the examiner concludes that the Veteran does not have CFS, a detailed rationale is required. 

b.  If the Veteran does not have CFS, does he otherwise have a qualifying chronic disability, as defined in 38 C.F.R. § 3.317(2)(i) (2014), that is manifested by symptoms such as fatigue, migratory joint pain, memory impairment, sleep disturbances, and headaches. 

In so opining, the examiner should address the lay statements of record concerning the Veteran's symptoms since returning from the Persian Gulf.  

c.  If the Veteran is not diagnosed with CFS or a qualifying chronic disability, but his symptoms are attributed to another diagnosis, not already service-connected, the examiner should:

i.  State whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service, was caused by service, or is otherwise related to the Veteran's military service, to include service in the Persian Gulf. 

ii.  State whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability was caused or permanently aggravated (worsened beyond the natural progression of such disorder) by the Veteran's service-connected IBS.  

A complete rationale must be provided for any opinion offered.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The RO must review the claims folder and ensure that all requested development actions have been complied with.  If they have not, corrective action must be undertaken prior to returning the case to the Board.

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




